Per Curiam.
In this action the complaint demands judgment for a sum money only. case of Glenn v. Lancaster, 109 N. Y. 641, 16 N. H. Rep. 484, the court state that section 968 provides that every issue of *74•fact must be tried by a jury unless a jury trial is waived, or a reference directed, “in an action in which the complaint demands judgment for a sum of money only.”1 We know of no exception that can be ingrafted upon this provision. While, in equity actions, relief may sometimes be granted by judgments for money only, yet, where that is the only relief demanded, and no other relief sought, the case is brought within the section, and the action must be tried before a jury. This decision covers the case at bar, and is controlling upon us, the complaint in this action demanding judgment for a sum of money only. The order should therefore be reversed, with $10 costs and disbursements, to abide the event, and the case remitted to the circuit. All concur.

 Code Civil Proc. N. Y. § 968.